DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Specification has been amended as follows: 

[0022]   Figures 2A, 2B, 3A, 4A, 5A, 6A ,7A, 8A, 9A, 10A, 10b, 11B, 12A, 13B, 14A, 15A, 16A, 17A, 18A, 19A, 20A, 21A, 21B, 22A, 22B, 23B, 24A, 25B, 26A, 27A, 28A, 29A, 30A, 31A, and 32A

[0023]   Figures 33B, 34B, 35B, 36B, 37B, 38B, 39A, 40A, 41A, 42A, 43A, 44A, 45A, 46A, 47A, 48A, 49A, 50B, 51A, and 52B




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Matsuda et al. (US 2012/0124509)(Hereinafter referred to as Matsuda).
Matsuda teaches moving an item from an external display to a virtual item displayed external to the display (The present invention provides a configuration that allows for a cursor or other object that has moved outside the display section to be displayed as a virtual object and observed. A cursor or object lying in an area outside the area of the display section of a PC or other device is displayed as a virtual object. For example, the display of goggles worn by the user displays a display device such as a PC and the area outside the display device. The three-dimensional position of the cursor or object that has probably moved in response to user operation is calculated, after which the cursor or object is displayed as a virtual object at the calculated position. Further, object information for the object specified by the cursor is acquired and presented. See abstract), but is silent to the limitations “in association with the user selection, a detected physical movement of the mobile device away from the first display” and “contemporaneously with the mobile device displaying the instantiated graphical object on the touchscreen display, the first computer system removing the graphical object from the first display.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.

Matsuda teaches moving an item from an external display to a virtual item displayed external to the display (The present invention provides a configuration that allows for a cursor or other object that has moved outside the display section to be displayed as a virtual object and observed. A cursor or object lying in an area outside the area of the display section of a PC or other device is displayed as a virtual object. For example, the display of goggles worn by the user displays a display device such as a PC and the area outside the display device. The three-dimensional position of the cursor or object that has probably moved in response to user operation is calculated, after which the cursor or object is displayed as a virtual object at the calculated position. Further, object information for the object specified by the cursor is acquired and presented. See abstract), but is silent to the limitations “in association with the user selection, a detected physical movement of the mobile device towards the first display while the graphical object overlays the first display in the live video scene” and “contemporaneously with the first computer system displaying the instantiated graphical object on the first display, the mobile device removing the graphical object from the touchscreen display.” of claim 16 when read in light of the rest of the limitations in claim 16 and thus claim 16 is allowed.
Claims 2-15 and 17-20 are allowed because they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611